Citation Nr: 1635405	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the bilateral knees and legs, claimed as due to participation in a VA compensated work therapy (CWT) program.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was previously before the Board in June 2012 at which time it was remanded for further development.  In August 2014, the Board denied the Veteran's claim, and he appealed that decision to the U.S. Court of Appeals for Veterans Claims (the Court).  In February 2016, the Court issued a Memorandum Decision vacating the Board's August 2014 decision and remanding the matter for further action.

During the November 2011 Board hearing, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the left knee, claimed as due to VA surgical treatment.  This issue was referred to the Agency of Original Jurisdiction (AOJ) in the Board's June 2012 remand and its August 2014 decision.  The issue has still not been adjudicated by the AOJ, therefore Board does not have jurisdiction over it and this issue is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional VA and private medical records, and to obtain a new VA medical opinion addressing the Veteran's claims.  The Court determined that the October 2012 VA addendum medical opinion obtained was inadequate because the examiner's opinion was based on an incorrect statement of the facts.  Specifically, the October 2012 VA examiner found that the Veteran's current knee problems were not caused or aggravated by his participation in the CWT program, reasoning (in part) that there was no evidence of loosening of the his left knee prosthesis until many years after he finished working in the CWT program.  The Court noted that contrary to the examiner's statement, VA and private medical records from April, May and June 2007 note lucency along the prosthesis in the left knee attributable to either loosening of the prosthesis or infection, and a June 2007 bone scan and August 2007 joint cultures ultimately ruled-out infection as the cause of the lucency.  Thus, to the extent that these medical records contained evidence of loosening of the Veteran's left knee prosthesis during or shortly after the CWT program, the October 2012 VA examiner's opinion is based on inaccurate facts.  In light of these findings, a new VA examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that the Veteran has recently asserted he was developing a bone spur or abnormal bone growth in his left knee at the time he complained of left knee problems in April 2007.  See May 2016 Correspondence.  His contentions should be addressed by the VA examiner on remand.

Additionally, the Board notes that the Veteran has submitted additional medical evidence showing that he has recently undergone additional surgery to the left knee, including a revision of his total left knee replacement.  The Veteran has also continued treatment with the VA.  These records must be obtained on remand.  38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from June 2012 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers, as well as those from including St. Mary's Medical Center.

3.  After completing the above development, obtain an addendum medical opinion (by a physician, if possible) addressing whether the Veteran incurred additional disability to his left knee, right knee, left leg or right leg as a result of participation in a VA CWT program.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  An examination need not be performed unless the examiner determines one is necessary.

After a review of the claims file, the examiner should address the following questions:

(a) is it at least as likely as not that the Veteran suffered an additional disability to his left knee, left leg, right knee or right leg during his participation in a VA CWT program?  If so, describe the disability.  If not, please state how you came to your conclusion, including a discussion of the facts and medical principles you considered.

(b) if the Veteran did suffer an additional disability to his left knee, left leg, right knee or right leg, is it at least as likely as not that the additional disability was caused by his participation in a VA CWT program?  Please state how you came to your conclusion, including a discussion of the facts and medical principles you considered.

In reaching his or her conclusions, the VA examiner should specifically review and consider the opinions provided by the Veteran's treating physicians and physical therapist (February 2008 Statement from Dr. E. Swagel; May 2010 Report from West Marin Physical Therapy and Rehabilitation; November 2009 Notation in VA Medical Record from Dr. S. Woolson); the September 2012 VA examination and October 2012 addendum opinion; the Veteran's VA and private medical records and the Veteran's lay statements concerning the symptoms he experienced and continues to experience.  The examiner should also consider and address the Veteran's most recent statements concerning a bone spur or abnormal bone growth in his left knee that he contends began forming at the time he reported his discomfort to his provider in April 2007 (see May 4, 2016 Correspondence).

The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






